Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 October 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington Octbr. 7th 1804

More fotunate than yourself my beloved friend I last night received your very kind though somewhat too philosophical letter when we are distant and a beloved & suffering object is not constantly before our eyes imploring for relief we find it impossible to afford it is easy to advise, reason has full power to act and we are not exposed to those dreadful alarms excited by every change & produced by excessive tenderness. I would it were possible for me to reap advantage from your advice but you know I cannot yet my beloved friend should it please the Almighty to inflict on us so severe a punishment to that God in whom I put my whole trust I look for strength and support and he will in his great mercy enable me to bear such a dreadful calamity with fortitude and resignation
My Dear Sister is safe in her Bed and has a fine large Boy it was Born yesterday Morning after an illness of ten hours poor Nancy was in so delicate a state of health we were apprehensive it might terminate unhappily either to herself or child but she is now as well as can be expected and I make no doubt will soon regain her strength for the little Gentleman he is as strong as George was and three times as large—
Mr. Hellen requests Mr. Shaw or yourself will purchace a cask of the best Sherry wine and send it on by the first Vessel for which Mr. H says you may draw on him at sight or he will pay you here the Alert was advertized to sail three weeks since and there is a Vessel called the Hope which that trades between George Town and Boston I know you are not fond of trouble and your constant residence at Quincy prevents your learning of frequent opportunities Mr. Hellen has been uniformly polite and affectionate to me and mine during my residence here I therefore make it my particular request that you will attend to this commission I know little of the world but it appears to me that to pass our lives in comfort it is necessary to reflect that we are not the only beings in it and that attentions which are in themselves trifling sometimes prove of more consequence than might be expected in the acquirement of friends.
I am very solicitous about a letter I enclosed to you for Mrs. Whitcomb and I sent her a couple of letters by the Post which I wish you to mention to her—
Adieu my best & most esteemed friend the time approaches fast which will reunite us yet I cannot help feeling some degree of terror lest some unforeseen circumstance should occur to delay your return and prevent my enjoying the extreme felicity of clasping you to a heart devoted entirely to you 
L. C. Adams
P.S. Mr. Hellen has purchaced the horse for me at fifty three Dollars

